Citation Nr: 1309229	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-43 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent prior to August 16, 2010, and in excess of 30 percent from August 16, 2010, for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from January 1959 to January 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral hearing loss disability at the noncompensable disability level, effective from October 31, 2007.  In a July 2009 rating decision, the RO assigned a 20 percent evaluation, effective from October 31, 2007, based on a finding of clear and unmistakable error.  In a September 2010 rating decision, the RO assigned a 30 percent evaluation, effective from August 16, 2010.  As a higher schedular evaluation for this disability is possible, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In his substantive appeal, the Veteran requested a videoconference hearing before a member of the Board.  In July 2011, the Veteran's attorney withdrew this hearing request.  Also, in July 2011, the Veteran's attorney submitted additional evidence and waived consideration of this additional evidence by the originating agency.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an evaluation in excess of 20 percent prior to August 16, 2010, and in excess of 30 percent from August 16, 2010, for bilateral hearing loss disability.  His attorney argued in July2011 that the RO incorrectly assigned an effective date of August 16, 2010, for the assignment of the 30 percent evaluation based on date of receipt of the private audiological evidence rather than the date of the Veteran's evaluation.  She further argues that the Veteran is entitled to a 40 percent rating effective from December 27, 2010, based on the recent private audiologist's findings, which were enclosed.
After careful review of the record, the Board finds that further development is required.  VA's duty to assist requires that VA obtain a medical examination when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  Where the evidence of record does not reflect the current state of the disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Also, reexamination will be requested whenever there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327(a).  Likewise, when a Veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing her with a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); VAOPGCPREC 11-95 (April 7, 1995).

In this case, evidence has been submitted suggesting that the Veteran's hearing loss disability has worsened since previously examined.  A private audiological report dated in December 2010 was submitted by the Veteran's attorney, which she interprets as showing an increase in severity of bilateral hearing loss.  The audiological report includes a chart with audiogram findings showing O's and X's representing the right and left ears, respectively.  The precise level of impairment is not clear to the Board.  Also, this report shows speech discrimination findings, but there is no indication that the Maryland CNC test was employed.  For VA rating purposes, an examination for hearing impairment must include a controlled speech discrimination test using Maryland CNC and a pure tone audiometry test.  38 C.F.R. § 4.485(a).  As the private audio examination did not include a Maryland CNC score for controlled speech discrimination, the actual degree of hearing impairment, for VA rating purposes, is not clear.  Therefore, remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  All outstanding pertinent medical records to include those of audiologists Dr. J. Buckely and Dr. J. Scherr should be obtained and associated with the record.

2.  The Veteran should be afforded a VA audiological examination to ascertain the severity and manifestations of his hearing loss disability in accordance with the provisions of 38 C.F.R. § 4.85(a).  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The claims file and any pertinent medical evidence located in the VA Virtual file should be made available to and reviewed by the examiner.

3.  The RO should also undertake any other development it determines to be warranted.

4.  Then, the RO should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his attorney a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

